DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In regards to a “set” of pinion gears as mentioned in Applicant’s arguments to claim 22, there is no mention in the claims wherein a “set” must comprise two or more and therefore a set may be complete with only a single member unless otherwise stated in the claims. 
Applicant’s arguments, see Remarks, filed 3/15/2022, with respect to the objection to the title of the invention not aptly describing the invention have been fully considered and are persuasive.  The objection of the specification in regards to the title has been withdrawn in light of Applicant’s amendment to alter the title of the invention to better suit the claimed device. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one rotationally-leading gear teeth extending less inwardly than a remainder of the gear teeth must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 22 objected to because of the following informalities: 
The phrase... “wherein rotation of the ring gear in a single rotational direction causes the first set of pinion gears to rotate the output shaft in a first rotational direction and the second set of pinion gears rotates the output shaft in a second rotational direction to provide rotational oscillation of the output shaft” should recite “wherein rotation of the ring gear in a single rotational direction causes the first set of pinion gears to rotate the output shaft in a first rotational direction and the second set of pinion gears to rotate the output shaft in a second rotational direction to provide rotational oscillation of the output shaft.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “…further comprising a gear mechanism, wherein the gear mechanism is configured to rotationally oscillate the output shaft and cutting member…” It is not clear whether the “gear mechanism” refers to all or some of the gears mentioned in independent claim 22, or to an additional gear mechanism not previously mentioned, rendering the claim indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-23, 26, 34 and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono (US 2018/0140307 A1).
Regarding claim 22, Bono discloses: A single-use tissue resecting device (see Figs. 1 and 2 showing a surgical device capable of resecting tissue) comprising: an elongate handle (housing 32, see Figs. 1 and 2) carrying a motor (motor 52, see Fig. 2) having a drive shaft (output shaft 60, see Fig. 3, see also Paragraph 24 mentioning the output shaft 60 is connected to the motor 52) configured to rotate about a longitudinal axis (see Paragraph 24 mentioning output shaft 60 is capable of rotary motion and is positioned along the longitudinal axis), the motor drive shaft configured to rotate a ring gear (pinion gear 65, see Figs, 5-6, see Paragraph 25 mentioning the pinion gear 65 is rotated via the output shaft of the motor) and alternatively engage a first set of pinion gears (gears 76, see Figs. 5-6, seen to be a complete set containing a single gear) and a second set of pinion gears (gear 77, seen to be a complete set containing a single gear, see Figs. 5-6, see also Paragraph 25 and Fig. 5-6 showing how movement of the pinion gear 65 results in motion of gears 76 and 77), ; wherein each gear of the first and second sets of pinion gears rotates about an axis aligned parallel with said longitudinal axis (see Figs. 5-6 showing gears 76 and 77 rotate about an axis that is parallel with the longitudinal axis); wherein each of the first and second sets of pinion gears are intermediate the ring gear and a central output gear (see Examiner’s Diagram of Fig. 5 and see also Figs. 5-6 showing gears 76 and 77 intermediate the central output gear and the ring gear 65) of an output shaft (output shaft 36, see Figs. 5-6) aligned parallel with the longitudinal axis (see Fig 3 showing output shaft 36 is parallel with the longitudinal axis); wherein rotation of the ring gear in a single rotational direction causes the first set of pinion gears to rotate the output shaft in a first rotational direction and the second set of pinion gears rotates the output shaft in a second rotational direction to provide rotational oscillation of the output shaft (see Figs. 5-6 showing movement of the ring gear 65 causes rotation of gear 76, thereby affecting the rotational direction of gear 77 which causes the output shaft to rotate in one direction, wherein further movement of the ring gear 65 causes movement of the gear 76 which causes the output shaft to rotate in the opposite direction, see also Paragraphs 20, and 23-25); and a cutting member (cutter 38, see Fig. 3) coupled to the output (see Fig. 3) shaft such that rotation of the motor drive shaft in the single rotational direction causes rotational oscillation of the cutting member (see Paragraphs 20 and 23-25 mentioning movement of the output shaft 60 causes rotation of the output shaft 36 in an oscillating manner, thereby imparting such motion to the cutter 38 located at the distal end of the output shaft)
Regarding claim 23, Bono discloses the invention of claim 22, Bono further discloses wherein the ring gear comprises a plurality of inwardly projecting gear teeth that extend approximately 180 degrees around the ring gear (see Figs. 5-6 showing pinion gear 65 having teeth that extend 360 degrees around the gear, thereby extending approximately 180 degrees around the gear)
Regarding claim 26 (see 112b rejection above), Bono discloses the invention of claim 22, Bono further discloses a gear mechanism (see Fig. 5 showing a gear system comprised of ring gear 64, pinion gear 65 and gear 76 and 77), wherein the gear mechanism is configured to rotationally oscillate the output shaft and cutting member (see Paragraphs 20 and 23-25) in a sequence of 1 to 8 revolutions in each of the first rotational direction and the second rotational direction (seen to oscillate in at least one revolutions in either rotational direction as each half full revolution of pinion gear 64 is a complete oscillation in one direction for the output shaft 36)

    PNG
    media_image1.png
    235
    607
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 5
Regarding claim 34, Bono discloses the invention of claim 22, Bono further discloses wherein the motor is a DC motor (see Paragraph 21 mentioning energy for the device is supplied from a DC power supply cord, understood to supply power for a DC motor which would be able to utilize such a power source.
Regarding claim 39, Bono discloses: A single-use tissue resecting device (see Figs. 1 and 2 showing a surgical device capable of resecting tissue) comprising: an elongate handle (housing 32, see Figs. 1 and 2)  carrying a motor (motor 52, see Fig. 2) with a drive shaft that rotates around a longitudinal axis (output shaft 60, see Fig. 3, see also Paragraph 24 mentioning the output shaft 60 is connected to the motor 52, see also Paragraph 24 mentioning output shaft 60 is capable of rotary motion and is positioned along the longitudinal axis); a gear mechanism coupled to the motor (see Figs. 5-6 showing a gear mechanism coupled to the motor comprising ring gear 64, pinion gear 65, and gears 76 and 77, see also Paragraphs 20 and 24-25 mentioning the gears are couple to the motor) including a partial ring gear (pinion gear 65, see Fig. 5) adapted to rotate around said longitudinal (see Figs, 5-6, see Paragraph 25 mentioning the pinion gear 65 is rotated via the output shaft of the motor), a central output gear (see Examiner’s Diagram of Fig. 5 above illustrating the central output gear) carried by an output shaft (output shaft 36, see Figs. 5-6) aligned with said longitudinal axis (see Fig 3 showing output shaft 36 is parallel with the longitudinal axis), and at least one pinion gear intermediate the ring gear and the output gear (gears 76 and 77, see Figs. 5-6 seen to be intermediate the ring gear and output gear); wherein the at least one pinion gear rotates about an axis parallel to the longitudinal axis (see Figs. 5-6 showing gears 76 and 77 rotate about an axis that is parallel with the longitudinal axis); and a cutting member coupled to the output shaft (cutter 38, see Fig. 3); wherein rotation of the ring gear in a first rotational direction causes a pinion gear to rotate in a second rotational direction (see Figs. 5-6 showing movement of the ring gear 65 causes rotation of gear 76, thereby affecting the rotational direction of gear 77 which causes the output shaft to rotate in one direction, wherein further movement of the ring gear 65 causes movement of the gear 76 which causes the output shaft to rotate in the opposite direction, see also Paragraphs 20, and 23-25), wherein the gear mechanism causes rotational oscillation of the output shaft and cutting member (see Paragraphs 20 and 23-25 mentioning movement of the output shaft 60 causes rotation of the output shaft 36 in an oscillating manner, thereby imparting such motion to the cutter 38 located at the distal end of the output shaft) ; and wherein the at least one pinion gear provides a gear reduction (gears 76 and 77 being smaller than gear 65 would provide a gear reduction which would reduce the speed of the output shaft)
Regarding claim 40, Bono discloses the invention of claim 39, Bono further discloses wherein the at least one pinion gear comprises a first set of pinion gears and a second set of pinion gears (gear 76 and 77, each seen to comprise a set containing one gear)
Regarding claim 41, Bono discloses A single-use tissue resecting device (see Figs. 1 and 2 showing a surgical device capable of resecting tissue) comprising: an elongate handle  (housing 32, see Figs. 1 and 2) carrying a motor (motor 52, see Fig. 2) with a drive shaft (output shaft 60, see Fig. 3, see also Paragraph 24 mentioning the output shaft 60 is connected to the motor 52)  that rotates around a longitudinal axis (see Paragraph 24 mentioning output shaft 60 is capable of rotary motion and is positioned along the longitudinal axis); a gear mechanism coupled to the motor (see Figs. 5-6 showing a gear mechanism coupled to the motor comprising ring gear 64, pinion gear 65, and gears 76 and 77, see also Paragraphs 20 and 24-25 mentioning the gears are couple to the motor); a cutting member coupled to an output shaft (cutter 38, see Fig. 3) such that rotation of the drive shaft in a single rotational direction causes rotational oscillation of the cutting member (see Paragraphs 20 and 23-25 mentioning movement of the output shaft 60 causes rotation of the output shaft 36 in an oscillating manner, thereby imparting such motion to the cutter 38 located at the distal end of the output shaft); wherein the gear mechanism comprises a partial ring gear (pinion gear 65, see Fig. 5) adapted to engage a pinion gear assembly intermediate the ring gear and an output gear of the output shaft aligned parallel with said longitudinal axis (see Paragraphs 20 and 24-25 mentioning pinion gear 65 engages gears 76 and 77 which causes oscillation of the output shaft 36, gears 76 and 77 being intermediate the pinion gear 65 and a central output gear, see Examiner’s Diagram of Fig. 5 above illustrating the central output gear); wherein the ring gear, the pinion gear assembly and the output gear are positioned in a plane transverse to said longitudinal axis to provide a compact assembly (see Figs, 5-6 showing the gears positioned in a plane transverse the longitudinal axis); and wherein rotation of the ring gear in the single rotational direction rotates the output shaft in alternating first and second rotational directions to provide rotational oscillation of the output shaft and cutting member (see Paragraphs 20 and 23-25 mentioning movement of the output shaft 60 causes rotation of the output shaft 36 in an oscillating manner, thereby imparting such motion to the cutter 38 located at the distal end of the output shaft)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bono (US 2018/0140307 A1) in view of Patel (US 2017/0303921 A1)
Regarding claim 25, Bono discloses all limitations of the invention of claim 23.
However, Bono does not expressly disclose wherein the plurality of inwardly projecting gear teeth includes one or more rotationally-leading gear teeth extending less inwardly than a remainder of the gear teeth for smooth meshing of the plurality of inwardly projecting gear teeth with the first set of pinion gears and the second set of pinion gears during rotation of the ring gear.
However, in the same field of endeavor, namely surgical laparoscopic instruments having an end effector manipulated by a gear system, Patel teaches a laparoscopic instrument handle (see Fig. 5) comprising a gear system used for actuating an end effector (idler gear 40 comprising gear teeth 44 and 46 and first rack 54, see Fig. 5) wherein the gear teeth include one or more rotationally-leading gear teeth extending less inwardly than a remainder of the gear teeth for smooth meshing of the plurality of inwardly projecting gear teeth with the first set of pinion gears and the second set of pinion gears during rotation of the ring gear (see Paragraph 62 mentioning wherein the plurality of drive teeth 46 can also have an asymmetric profile including a transition tooth having a different size instead of or in addition to the transition tooth 49 on the first plurality of drive teeth 44) to facilitate a transition from one engagement region to another (see Paragraph 62)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention, as a matter of simple substitution of one known element for another (see
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain
the predictable result of having the pinion gear of Bono having an asymmetric profile including a transition tooth having a different size instead of or in addition to the transition tooth on the first plurality of drive teeth as taught by Patel, because Patel discloses that a ring gear having varied size teeth is not a critical feature that would cause the gear system of the device to function differently as Patel mentions in Paragraph 62 that the ring gear can have either a symmetric or asymmetric set of teeth, indicating the size of the gear teeth would not cause the device to operate differently while engaging a second set of gear teeth to drive an end effector as disclosed in both the device of Bono and Patel. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bono (US 2018/0140307 A1) in view of Dubois (US 2012/0004595 A1) (previously of record)
Regarding claim 27, Bono discloses all limitations of the device of claim 26. 
However, Bono fails to disclose wherein the motor and the gear mechanism are configured to rotate the output shaft and cutting member in a range of 100 RPM to 5,000 RPM in each of the first rotational direction and the second rotational direction.
However, in the same field of endeavor, namely surgical resecting instruments, Dubois teaches wherein the motor and the gear mechanism are configured to rotate the output shaft and cutting member in a range of 100-5000RPM in each of the first rotational direction and the second rotation direction (see Paragraph 58 mentioning the cutting may reciprocate at a speed ranging from 500-1200cylces/min) to provide the control and power to effectively and safely operate and reciprocate the cutter of the cutting devices to cut, resect and/or excise tissue in various regions in a patient , e.g., to cut and remove polyps positions in the nasal or sinus cavity of a patient in a safe, controlled and effective manner, see Paragraph 58)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the speed at which the motor oscillates the drive shaft to include the range of RPM as taught and suggested by Dubois to, in this case, provide power and effectively and safely operate and reciprocate the cutting device of Bono to cut and resect tissue in various regions in a patient (see Dubois Paragraph 58)
Claim 28-31, and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bono (US 2018/0140307 A1) in view of Govari (US 2018/0042641 A1) (previously of record)
Regarding claim 28, Bono discloses all limitations of the invention of claim 26.
However Bono does not expressly disclose wherein the cutting member comprises an inner sleeve having an inner window, the inner sleeve rotatably positioned within an outer sleeve having an outer window, and rotation oscillation of the cutting member comprises rotational oscillation of the inner sleeve within the outer sleeve.
However, in the same field of endeavor, namely surgical resecting instruments, Govari discloses a tissue resecting instrument (10, see Fig. 1) comprising a handle assembly (housing 16, see Fig. 1) comprising an elongate sleeve (sleeve 24, see Figs. 3-4, seen to house shaft 20 which provides a vacuum from the proximal end of the device to the distal port 30, see Paragraph 30) comprising a cutting member comprising an inner sleeve (blade 32, see Fig. 1 comprising two cutting edges 40, 42 and an open space therebetween which constitutes an inner window, in addition to being an extension of shaft 20 which extends through sleeve 24, thereby comprising an inner sleeve, see Paragraphs 30-34, see Figs. 3-4) having an outer window (sleeve 24 has a port 30 which constitutes an outer window), and rotation oscillation of the cutting member comprises rotational oscillation of the inner sleeve within the outer sleeve (blade 32 forms an extension of shaft 20, thus reciprocating motion (oscillation) of the shaft 20 within sleeve 24 causes the same oscillation of the blade (see Paragraphs 30-32)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an outer sleeve covering an output shaft having a distal inner and outer window as taught and suggested by Govari, because Govari does not indicate the inner and outer sleeves are not important features and are known in the art, serving only to provide a distal window to allow blade 32 to resect tissue, present in both the device of Govari as well as the device of Bono and therefore one of ordinary skill would have expected the device/method/apparatus, etc. to function equally as well with either only an output shaft having a cutting member at the distal end, or an with an outer sleeve covering a rotatable inner output shaft. 
Regarding claim 29, the combination of Bono and Govari disclose the invention of claim 28, Bono as modified by Govari further discloses an aspiration lumen extending through the inner sleeve (shaft 20 includes a lumen, see Govari Figs. 1-4, see also Govari Paragraph 29)
Regarding claim 30, the combination of Bono and Govari disclose the invention of claim 29, Bono as modified by Govari further discloses wherein the aspiration lumen extends to a port that is located distally of the gear mechanism (lumen 22 extends distally to vacuum port 30, see Govari Figs. 1-4, see also Govari Paragraph 29)
Regarding claim 31, the combination of Bono and Govari disclose the invention of claim 28, Bono as modified by Govari further discloses wherein in a window- open position the inner window aligns with the outer window and in a window-closed position, the inner window is not aligned with the outer window (reciprocating rotary motion is imparted to blade 32 such that the open portion thereof between cutting edges 40 and 42 (inner window) is either aligned (window open) with port 30 or not aligned therewith (window closed, see Govari Figs 1 showing a window open configuration)
Regarding claim 33, the combination of Bono and Govari disclose the invention of claim 28, Bono as modified by Govari further discloses wherein the gear mechanism is carried in a housing (see Bono Fig. 42 showing the gear mechanism is located adjacent to motor 52, shown to be within the housing in Fig. 2) that is coupled to the inner sleeve and the outer sleeve (coupled to the inner and outer sleeve as modified by Govari to secure the two sleeves to the housing to allow the device to function properly), and the housing comprises a detachable component of the handle (housing 32 is seen to be detachable to allow the batteries 46 to be changed when needed without destroying the device)
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bono (US 2018/0140307 A1) in view of Govari (US 2018/0042641 A1) (previously of record) in further view of West (2003/0163126 A1) (previously of record)
Regarding claim 32, the combination of Bono and Govari disclose all limitations of the invention of claim 31.
However, the combination does not expressly disclose wherein the inner sleeve comprises an outflow opening located on an opposite circumferential side of the inner window such that the outflow opening permits a fluid path into the inner sleeve during non- alignment of the inner window and the outer window.
However, in the same field of endeavor, namely surgical resecting devices, West teaches wherein the inner sleeve comprises an outflow opening located on an opposite circumferential side of the inner window such that the outflow opening permits a fluid path into the outer sleeve during non-alignment of the inner window and outer window (rotating hollow drive shaft 60 includes a hollow shaver 58 defining an inner window and one of more auxiliary openings 70 (plurality of outflow openings)) for fluid flow disposed circumferentially opposite of the inner window defined by the hollow shaver 58 such that the auxiliary openings 70 are capable of permitting a fluid path out of the hollow drive shaft 60 when said shaft is rotated to a non-aligned position between the inner and outer windows defined by the distal end 50 of the tubular member 54, (see Abstract, see Figs. 5-7, see Paragraphs 62-64) to maintain a clear field of view of the surgical site and reducing fluid displacement throughout the resecting procedures (see Paragraph 64)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the combined device of Bono as modified by Govari to include aa plurality of outflow openings on the inner sleeve located on the opposite circumferential side of the inner window such that the plurality of outflow openings permits a fluid path out of the inner sleeve during non-alignment of the inner window and outer window as taught and suggested by West to, in this case, maintain a clear field of view throughout the procedure in addition to reducing fluid displacement throughout the resecting procedure (see West Paragraph 64)
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bono (US 2018/0140307 A1) in view of Bono(2) (US 2013/0304069 A1) 
Regarding claim 35, Bono discloses all limitations of the invention of claim 26
However, while Bono discloses wherein the gear mechanism is carried in a housing (see Bono Fig. 42 showing the gear mechanism is located adjacent to motor 52, shown to be within the housing in Fig. 2), Bono does not expressly disclose that comprises a detachable component of the handle.
However, in the same field of endeavor, namely surgical tissue resecting devices, Bono(2) teaches a tissue resecting device (see Fig. 1) comprising a housing (housing 32, see Fig. 1) that comprises a detachable component (see Paragraph 40 mentioning the front portion of the housing may be detachable) for interchanging functionalities of the tool assembly (see Paragraph 40)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of Bono to include the detachable front component as taught and suggested by Bono(2) to, in this case, allow for interchanging functionalities of the tool assembly (see Bono(2) Paragraph 40)
Allowable Subject Matter
Claims 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24 Bono discloses the invention ofc claim 22.
However, Bono does not disclose wherein the plurality of inwardly projecting gear teeth extend less than 180o around the ring gear and would not be able to be modified in such a manner without destroying the functionality of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2014/0336643 A1 to
Orczy-Timko, US 2017/0078583 A1 to Haggerty, US 2019/0183528 A1 to Sullivan, US 2005/0125009 A1 to Perry, US 2018/0028212 A1 to Akilian, and US 2014/0100558 A1 to Schmitz all disclose surgical tissue resection tools having a rotatable drive shaft and gears located within the handle to impart said rotary motion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./               Examiner, Art Unit 3771                                                                                                                                                                                         
/SHAUN L DAVID/               Primary Examiner, Art Unit 3771